Citation Nr: 0004647	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-10 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



INTRODUCTION

The veteran had active service from January 1942 to January 
1946.  The veteran died in September 1997, and the appellant 
is his widow.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, which denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died on September [redacted], 1997, at the age 
of 79; the cause of death was coronary artery disease due to, 
or as a consequence of, diabetes mellitus.

2.  At the time of his death, service connection was in 
effect for rheumatoid arthritis of the sacroiliac joint, and 
a 40 percent evaluation was assigned.

3.  There is no competent medical evidence providing more 
than a speculative possibility that the veteran's service-
connected disability caused, accelerated, or contributed 
substantially or materially to his death.

4.  Coronary artery disease and diabetes mellitus, the causes 
of the veteran's death, were not shown in service, nor for 50 
years thereafter, and the is no competent medical evidence 
linking them any incident in service, or proving more than a 
speculative possibility that they are related to any service-
connected disability.



CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records (SMRs) are not 
available, with the exception of the December 1941 enlistment 
examination report, and the January 1946 separation 
examination report.  In response to the RO's attempts to 
obtain the veteran's SMRs, the service department explained 
that additional medical records could not be found.  

The January 1946 separation examination report notes that the 
veteran injured his back when he fell during training.  Deep 
tenderness was noted over the left sacroiliac joint on 
physical examination.  A clinical evaluation of the 
cardiovascular system was normal.  Left sacroiliac joint 
strain was diagnosed.  The report is negative for findings of 
coronary artery disease, or diabetes mellitus.

A February 1946 rating decision granted service connection 
for sacroiliac strain, and assigned a 10 percent evaluation.  

In December 1946 correspondence, the veteran's employer, the 
Washington Creamery Company, indicated that the veteran was 
injured earlier that month while performing his "regular 
duties."

A report from Dr. J.C., dated later that month, notes that 
the veteran experienced back pain and weakness during service 
in March 1945.  This pain reportedly increased in severity, 
and he received treatment in June 1945.  Following his 
separation from service, the veteran was able to perform only 
light work, and was unable to do any lifting without 
experiencing back pain.  On physical examination, he was able 
to bend his back with difficulty, and walked with a careful, 
measured gait.  Tenderness was noted over both sacroiliacs, 
and was more marked over the left.  There was no fixation of 
the spine, but hyperextension was noted to cause pain.  Both 
hips were readily flexed and extended, and no pain was 
elicited on hyperextension.  The physician concluded that the 
veteran had "a weak back, possibly a chronic sacroiliac 
strain," and opined that the disability was at least 30 
percent disabling.   

On VA examination in February 1947, the veteran reported 
"trouble with his back" with prolonged sitting, walking, 
heavy lifting, or any heavy work involving the use of his 
back.  He stated that he was currently employed as a 
warehouseman, but had previously lost jobs due to his back 
disability.  He indicated that his back pain increased on 
coughing, sneezing, and "straining at the stool," but did 
not radiate.  On forward bending, the veteran cleared the 
floor by six inches.  Lateral and posterior bending was 
reduced by 50 percent, and posterior bending "especially" 
produced pain in the lower back.  Tenderness was noted over 
the entire lumbar spine.  An X-ray of the lumbar spine 
revealed that both sacroiliac joints were "somewhat 
completely obliterated by increased density."  The final 
assessment was severe hypertrophic arthritis of the 
sacroiliac spine.

The following month, the RO granted a 20 percent evaluation 
for severe arthritis of the sacroiliac spine.

During an April 1948 VA examination, the veteran complained 
of low back pain and stiffness.  An X-ray study of the lumbar 
spine showed that the sacroiliac joints were "entirely 
obliterated by a mottled increase in density which [wa]s 
considered to be of a Marie-Strumpell type of arthritis."  
Rheumatoid arthritis of the lumbosacral spine was diagnosed.

A May 1948 rating decision granted a 40 percent evaluation 
for the veteran's service-connected low back disability.

The veteran walked slowly and guardedly on VA examination in 
March 1951.  Tenderness was noted at the lumbosacral joint, 
and upper part of both sacroiliacs.  Forward bending was slow 
and guarded, and took place from the hips.  Extension was 
painful, and restricted by 50 percent.  An X-ray showed 
Marie-Strumpell arthritis of the lumbosacral spine involving 
the sacroiliac joint.

The following month, the RO granted a 50 percent evaluation 
for rheumatoid arthritis of the lumbosacral spine, Marie-
Strumpell type.

A December 1960 VA examination report notes that the veteran 
reported he wore a back brace all the time when working.  He 
was able to dress and undress, and could get on and off the 
examining table without difficulty.  He did not move 
guardedly or slowly.  The veteran's "trouble" was noted to 
be localized in the sacral region and sacroiliac joints.  
Range of motion of the spine was 75 percent of normal with 
discomfort at the maximum range of flexion.  An X-ray study 
revealed improvement over the previous examination.  
Rheumatoid arthritis of the sacroiliac joints was diagnosed.

A January 1961 rating decision evaluated the veteran's 
service-connected rheumatoid arthritis of the sacroiliac 
joints as 40 percent disabling. 

The veteran died at the age of 79 years in September 1997, 
and, according to the death certificate, the cause of death 
was coronary artery disease due to, or as a consequence of, 
diabetes mellitus.  At the time of the veteran's death, 
service connection was in effect for rheumatoid arthritis of 
the sacroiliac joints, evaluated as 40 percent disabling.  

In October 1997, the appellant filed a claim of entitlement 
to service connection for the cause of the veteran's death.  
This claim was denied by a December 1997 rating decision, on 
the basis that neither coronary artery disease nor diabetes 
mellitus was related to service, and the veteran's service-
connected rheumatoid arthritis of the sacroiliac joint did 
not contribute to, or materially hasten, his death.  The 
appellant filed a notice of disagreement (NOD) with this 
decision in April 1993, asserting that her husband's 
rheumatoid arthritis "had become so limiting as to 
significantly shorten his life, precluding the level of 
activity that would have allowed him to live longer with his 
diabetes mellitus with coronary artery disease."

A May 1998 report from Dr. C.S. notes that the veteran was 
unable to participate in a "regular fitness program" due to 
his rheumatoid arthritis of the sacroiliac joint.  The 
physician opined that the veteran "certainly would have 
benefited from such a fitness program and that this may well 
have not only improved his quality of life, but diminished 
his chance for sudden death from ischemic heart disease."

The RO continued the denial of service connection for the 
veteran's cause of death in June 1998.  The appellant 
submitted a substantive appeal (Form 9) the following month, 
perfecting her appeal.  

Analysis

As noted above, the veteran's service medical records are not 
available, with the exception of the enlistment and 
separation examination reports.  The Board is cognizant of 
its heightened duty in such cases to explain its findings and 
conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

In order to establish service connection for cause of death, 
the evidence of record must show that a disability incurred 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  The service-connected disability 
will be considered as the principal cause of death when such 
disability, singly or jointly with another condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312 (c).  It is not sufficient to show that the service- 
connected disability casually shared in producing death, 
rather a causal connection must be shown.  Id.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Where a veteran served for at least 90 days during a 
period of war, and certain chronic diseases become manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim.  A person who submits a claim for benefits shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim. 38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 
78 (1990).

A well-grounded claim is "[a] plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  Mere allegations in support of a 
claim that a disorder should be service-connected are not 
sufficient; the appellant must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  38 
U.S.C.A. § 5107(a); Tirpak, 2 Vet. App. at 611.  The quality 
and quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  There 
must be competent evidence of a current disability,  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service, Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991); 
Layno v. Brown, 6 Vet. App. 465 (1994); and competent 
evidence of a nexus between the in-service injury or disease 
and the current disability.  Grottveit, 5 Vet. App. at 93; 
Lathan v. Brown, 7 Vet. App. 359 (1995).

The veteran never alleged the existence of coronary artery 
disease or diabetes mellitus in service, nor is there any 
claim that treatment for either or both disabilities occurred 
in service.   The January 1946 separation examination report 
is negative for evidence of coronary artery disease, or 
diabetes mellitus.  Moreover, the competent medical evidence 
of record shows no indication of these conditions for more 
than 50 years after service.  See 38 C.F.R. §§ 3.303(a), 
3.307, 3.309.  Thus, on the facts of this case the lack of 
most service medical records is moot.

Although the appellant contends that her husband's service-
connected rheumatoid arthritis of the sacroiliac joint played 
a role in his death, she is not competent to provide a 
medical opinion as to causation.  See Grottveit, 5 Vet. App. 
at 93; and Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  She is similarly incompetent to relate the veteran's 
post-service diabetes mellitus or coronary artery disease to 
his period of active duty.  Id.  Indeed, in Barfield v. 
Brown, 5 Vet. App. 8, 9 (1993), it was specifically held that 
"a lay witness is not competent to opine as to the medical 
cause of death."

The only competent evidence linking the cause of the 
veteran's death to service consists of Dr. C.S.'s opinion 
that the veteran "certainly would have benefited from ...a 
fitness program and that this may well have ...diminished his 
chance for sudden death from ischemic heart disease."  The 
Board finds that this opinion is clearly couched in terms of 
possibility, and is no more than speculative.  

In Bostain v. West, 11 Vet. App. 124, 127 (1998), the Court 
held that a doctor's opinion that a service related condition 
"may" have contributed to death, was too speculative to 
constitute material evidence.  See also Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (holding that a medical opinion 
expressed in terms of "may" or "may not" was too 
speculative to establish a plausible claim).  Service 
connection may not be based on resort to speculation or 
remote possibility.  See 38 C.F.R. § 3.102 (1999); see also 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Bostain, 11 Vet. App. at 
127.  The Court has further held that statements from doctors 
which are inconclusive as to the origin of a disease can not 
fulfill the nexus requirement to well ground a claim.  Warren 
v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); Sklar v. Brown, 5 Vet. App. 104, 
145-6 (1993) (where a physician is unable to offer a definite 
causal relationship that opinion may not be utilized in 
establishing service connection as such an opinion is non-
evidence). 

The Board must further point out that the opinion of Dr. C. 
S. does not indicate a direct relationship between the 
service-connected disability and the disabilities that caused 
death.  Rather, Dr. C. S. advances, at best, a conjectural 
theory of a chain of very tenuous connections.  Dr. C. S. 
says that: (1) the service connected disability prevented the 
veteran from engaging in a "regular fitness program"; and 
(2) that a regular fitness program "may well have not only 
improved his quality of life, but diminished the chance" of 
sudden death from ischemic heart disease.  First, even 
assuming arguendo that a "regular fitness program" would 
have reduced the veteran's risk of sudden death from ischemic 
heart disease, as Dr. C.S. asserts, the conclusion that 
physical incapacity alone explained the failure of the 
veteran to participate in such a program contains conjecture 
as no evidence is cited for the proposition that there was 
better than a speculative possibility that the veteran would 
have engaged in such a program if he was physically able to 
do so.  Second, the language the physician employs to 
establish a connection between the regular fitness program 
and the cause of death is couched terms of somehow 
"diminish[ing]" and "the chance" of sudden death, without 
any quantification of the medical probability such a causal 
relationship.   This terminology is simply too vague to 
indicate more than a "may or may not" relationship. 

Accordingly, the Board concludes that Dr. C.S.'s opinion is 
simply too speculative to constitute competent evidence 
establishing that any disability related to service caused or 
contributed substantially or materially to the veteran's 
death.  As noted above, a medical opinion expressed in terms 
of "may" also implies "may or may not," and is too 
speculative to establish a plausible claim.  See Bostain, 
supra, citing Obert, supra, and Tirpak, supra.  Accordingly, 
as there is no competent medical opinion based on more than 
speculation to show a connection between the cause of the 
veteran's death and service, the claim of entitlement to 
service connection for the cause of the veteran's death must 
be denied as not well grounded.  38 U.S.C.A. §§ 1310, 
5107(a); 38 C.F.R. § 3.312.

Because the appellant's claim for service connection for the 
cause of the veteran's death is not well grounded, the VA is 
under no duty to assist the appellant in further development 
of her claim.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The claimant may take the 
above discussion as guidance as to how to submit a well-
grounded claim.


 ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

